DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and response to Applicant’s remarks
This communication is in response to the amendment filed on August 23, 2022. 
Claims 1-13, and 15-21 are currently pending. Claims 18-19 have been withdrawn by Applicant’s election, and claim 14 has been cancelled by Applicant. Claims 1-13, 15-17, and 20-21 have been fully examined.
With respect to the 103 rejection of claim 1, Applicant’s remarks and amendments were fully considered but are not persuasive. Applicant is of the opinion that the phrase “triggering event” does not occur in Van Erlach. Applicant’s further argues that Van Erlach teaching does not involve detecting any form of triggering event as “there is no discussion of a threshold of the variance that would serve to indicate a triggering event, no mention of detecting the occurrence of such an event, or of taking any action when such event is detected” (Remarks page 11).
The examiner respectfully notes that Van Erlach is not relied upon for teaching detection of triggering events. The detection of triggering events is taught by Bendel. Bendel, at least in [0146] teaches triggering events that indicate requirement of adjustment of circulating tokens. (i.e., funds) In addition, Van Erlach at least in [0081]-[0090] teaches identifying a triggering event by detecting that the value of the first type of electronic token has deviated from a threshold value by at least a predefined amount. Van Erlach at least in ([0085]) teaches: “the degree to which the CPI in terms of gold oz. departs (i.e., deviates) from a constant level (i.e., triggering event) directly and proportionately affects the real purchasing power of a fixed gold oz. interest paid on a perpetuity.”
In addition, Applicant is of the opinion that NPL-IPO must represent the first type of electronic token to align with features of claim 1. The examiner respectfully disagrees and notes that NPL-IPO teaches expanding the quantity of a token in circulation based on a triggering event. The fact that what the exact type of the token is (e.g., bond, stock, etc.) does not affect the scope of the claim.

Claim Objection
With respect to Claim 1, the amended claim recites “generating an interventive action that either: (i) issues a unit of the second type of electronic token to a holder…” However, the claim recitation is not followed by an “or…” clause to complete the “either…” condition. Correction is required.
With respect to Claim 1, the amended claim recites “generating a transaction that records the interventive action in the blockchain ledger” in which a “;” is missing at the end. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-17, and 20-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the amended claim recites: “responsive to the determination to either contract or expand the quantity of the first type of electronic token being a determination to contract the quantity of the first type of electronic token, generating an interventive action that either: (i) issues a unit of second type of electronic token…”
The claim further recites: “responsive to the determination to either contract or expand the quantity of the first type of electronic token being a determination to contract the quantity of the first type of electronic token, generating a second interventive action that (ii) identifies one or more holders of the third type of electronic token…”
The above claim recitations imply that when the same condition “determination to contract the quantity of the first type of electronic token” is true, two interventive actions (an interventive action and a second interventive action) are generated and two different actions (i) and (ii) are performed. 
However, the Specification is silent to contracting the quantity of the first type of electronic token by generating two interventive actions and performing actions (i) and (ii). Therefore, the new amendment constitutes new matter.
Dependent claims 2-13, 15-17, and 20-21, are also rejected for incorporating the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13, 15-17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bendel (US Patent Publication No. 2014/0129417), in view of Wong (US Patent Publication No. 2017/0178237), further in view of the NPL (https://www.thestreet.com/story/745470/1/convertible-bonds-gain-following-as-newest-ipo-entry-technique.html) (hereinafter “NPL-IPO”), and further in view of Van Erlach (US Patent Publication No. 2010/0042553)
With respect to claim 1, Bendel teaches:
Identifying…a triggering event that indicates that the quantity of the first type of electronic token in circulation should be adjusted; (triggering event [0146], [0147])
determining whether to either contract or expand the quantity of the first type of electronic token in circulation based on the identified triggering event; ([0147], [0148])
responsive to the determination to either contract or expand the quantity of the first type of electronic token being a determination to contract the quantity of the first type of electronic token, generating an interventive action that …(i) issues a unit of the second type of electronic token to a holder of a unit of the first type of electronic token in exchange for the unit of the first type of electronic token, wherein issuing the unit of the second type of electronic token to a holder of the unit of the first type of electronic token in exchange for the unit of the first type of electronic token, contracts the quantity of the electronic cryptocurrency in circulation, ([0097]-[0102])
generating a transaction that records the interventive action in the … ledger. ([0103]-[0111]) 
Bendel does not explicitly teach:
a first physical computer node…
a blockchain ledger
...the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…
(ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of electronic token to the one or more holders of the third type of electronic token, expands the quantity of the first type of electronic token in circulation;
However, Wong teaches:
a first physical computer node… (FIG. 1, [0145]-[0160], Claim 1)
a blockchain ledger ([0147]-[0148], [0166], [0262]-[0265])
In addition, Wong teaches:
generating a transaction that records the interventive action in the blockchain ledger. ([0147]-[0148], [0166], [0262]-[0265]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cryptocurrency system of Wong into the share management system of Bendel, in order to control share values . (Wong, Abstract)
Bendel and Wong do not explicitly teach:
...the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…
(ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of electronic token to the one or more holders of the third type of electronic token, expands the quantity of the first type of electronic token in circulation;
 However, NPL-IPO teaches:
(ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of electronic token to the one or more holders of the third type of electronic token, expands the quantity of the first type of electronic token in circulation; (Page 2/5 Lines 4-9, Page 3/5 Lines 7-32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convertible bond technique of NPL-IPO into the cryptocurrency system of Bendel and Wong, in order to enable fund expansion. (NPL-IPO Page 1/5 Lines 3-6)
Bendel, Wong, and NPL-IPO, do not explicitly teach:
…the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…
identifying, by detecting that the value of the first type of electronic token has deviated from a threshold value by at least a predefined amount, a triggering event…
However, Van Erlach teaches:
…the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other… (Abstract, [0039]-[0040]) 
identifying, by detecting that the value of the first type of electronic token has deviated from a threshold value by at least a predefined amount, a triggering event… ([0081]-[0090])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asset adjustment based on Quantity Theory of Money as taught be Van Erlach, into the cryptocurrency system of Bendel, Wong, and NPL-IPO in order to contract/expand cryptocurrency in circulation based on threshold values. 
With respect to claim 2, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Moreover, Bendel teaches:
determining a number of units of the first type of electronic token that should be either added or removed from the quantity of the first type of electronic token in circulation; ([0144]) 
generating a vote comprising the number of units; ([0174]-[0177]) 
providing the vote to the cryptocurrency network, wherein the quantity of the first type of electronic token in circulation is adjusted based on the vote and at least a second vote of at least one other node in the cryptocurrency network. ([0174]-[0177]) 
With respect to claim 3, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 2.
Moreover, Bendel teaches:
wherein the quantity of the first type of electronic token in circulation is adjusted based on a median of the quantity of the first type of electronic token specified by at least the vote and the second vote. ([0156], [0176]-[0179]
With respect to claim 8, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of the third type of electronic token should be increased at a certain rate over a period of time and that the number of the third type of electronic token is to be added to a pool of the third type of electronic token and made available for exchange for the first type of electronic token.
However, the admitted prior art teaches that increasing number of bonds (third type of electronic tokens) at a certain rate over a period of time, and adding the number of bonds to a pool of bonds, and making the bonds available for exchange for currency (first type of electronic tokens), is old and well-known. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of bond expansion into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to balance cryptocurrency value. 
With respect to claim 9, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of units of the third type of electronic token should be decreased at a certain rate over a period of time and removed from each account of each holder of the third type of electronic token and wherein a total quantity of the third type of electronic token removed from each account of each holder of the third type of electronic token is added to a pool of the third type of electronic token and made available for exchange for the first type of electronic token.
However, the admitted prior art teaches that decreasing number of bonds (third type of electronic tokens) at a certain rate over a period of time, and removing the bonds from holders’’ accounts, and adding the bonds to a pool of bonds, and making the bonds available for exchange for currency (first type of electronic tokens), is old and well-known. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of bond contraction into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to balance cryptocurrency value. 
With respect to claim 10, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
generating an interventive action that either: (i) issues a unit of a second type of electronic token to a holder of a unit of the first type of electronic token in exchange for the unit of the first type of electronic token in order to contract the quantity of the electronic cryptocurrency in circulation, or (ii) identifies one or more holders of a third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token in order to expand the quantity of the first type of electronic token in circulation.
	However, the admitted prior art teaches that issuing shares (second type of electronic token) to a shareholder in exchange for currency (first type of electronic token) in order to contract the quantity of the currency in circulation, is old and well-known. 
In addition, issuing currency (the first type of electronic token) to holders of bonds (third type of electronic currency), (Buy Back) in order to expand the quantity of the currency in circulation, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance or bond buy back into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach  in order to expand cryptocurrency in circulation. 
With respect to claim 11, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of units of the first type of electronic token in circulation to be expanded is provided to the one or more holders of a third type of electronic token pro rata.
	However, the admitted prior art teaches that pro rata issuance of currency (the first type of electronic token) to holders of bonds (third type of electronic currency), (Buy Back) in order to expand the quantity of the currency in circulation, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance or bond buy back into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach  in order to expand cryptocurrency in circulation. 
With respect to claim 12, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the unit of the second type of electronic token issued to the holder of the unit of the first type of electronic token is added to a First-In-First-Out (“FIFO”) queue with other units of the second type of electronic token, and wherein to expand the quantity of the first type of electronic token at a later time, the cryptocurrency protocol specifies that a first one of the second type of type of electronic token in the FIFO queue is to be provided with at least a portion of a face value of the second type of type of electronic token so long as the first one of the second type of type of electronic token in the FIFO queue has not expired.
However, the admitted prior art teaches that shares (the second type of electronic token) having expiration date, and FIFO accounting method, are old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance with expiration date, into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to contract cryptocurrency in circulation by assigning expiration date to shares. 
With respect to claim 13, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 12.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein to specify that the first one of the second type of type of electronic token in the FIFO queue is to be provided with at least a portion of the face value of the second type of type of electronic token the cryptocurrency protocol specifies that a first portion of the face value should be paid out at a first time as part of a first decision to expand the quantity of the first type of electronic token in circulation, maintain a position of the first one of the second type of type of electronic token in the FIFO queue so long as the first one of the second type of type of electronic token continues to have value and has not expired, and specifies that a second portion of the face value should be paid out at a second time as part of a second decision to expand the quantity of the first type of electronic token in circulation.
However, the admitted prior art teaches that shares (the second type of electronic token) having various expiration dates, and FIFO accounting method, are old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance with expiration date, into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to expand cryptocurrency in circulation by assigning various expiration dates to portions of shares. 
With respect to claim 15, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the threshold value is pegged to a unit of value other than the first type of electronic token, the second type of electronic token, or the third type of electronic token.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 16, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 15.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the unit of value comprises a value of a fiat currency or a value of a basket of goods.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 17, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 16.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol is specific to at least a first geographic region and is separate from a second cryptocurrency protocol, specific to at least a second geographic region, that is identical to the cryptocurrency protocol other than the unit of value to which the first type of electronic token is pegged.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, based on a geographical location, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, based on geographical location,  into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach  in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 20, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 1.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the decision to either contract or expand the quantity of the first type of electronic token in circulation comprises deciding to expand the quantity of the first type of electronic token in circulation, and wherein the cryptocurrency protocol specifies that to expand the quantity of the first type of electronic token in circulation, the cryptocurrency network issues the one or more units of the first type of electronic token to at least the holder of the unit of the second type of electronic token.
However, the admitted prior art teaches that issuing currency in exchange of shares held by shareholders, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
Issuing currency in exchange for shares,  into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach  in order to expand cryptocurrency in circulation. 
With respect to claim 21, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 20.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that specifies that to expand the quantity of the first type of electronic token in circulation when there are no unexpired units of the second type of electronic token, the cryptocurrency network issues one or more units of the first type of electronic token to holders of a third type of electronic token.
However, the admitted prior art teaches that issuing currency in exchange of bonds held by bond-holders, when there are no unexpired shares, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
Issuing currency in exchange for bonds,  into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to expand cryptocurrency in circulation. 

Claims 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, in view of Bendel, “NPL-IPO”, and Van Erlach, and further in view of Kasper (US Patent No. 9,875,510)
With respect to claim 4, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 2.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies which of the one or more physical computer nodes of the cryptocurrency network are permitted to vote, 
wherein the first physical computer node is programmed to determine that it is permitted to provide the vote based on the cryptocurrency protocol.
	However, Kasper teaches:
wherein the cryptocurrency protocol specifies which of the one or more physical computer nodes of the cryptocurrency network are permitted to vote, (Col. 11 ll. 26-42, Col. 13 l. 63-Col. 14 l. 14, FIG. 11, Col. 18 l. 23-Col. 19 l. 3)
wherein the first physical computer node is programmed to determine that it is permitted to provide the vote based on the cryptocurrency protocol. (Col. 11 ll. 26-42, Col. 13 l. 63-Col. 14 l. 14, FIG. 11, Col. 18 l. 23-Col. 19 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting system of Kasper  into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to enable users to vote. (Kasper: Abstract, Col. 8 l. 41-Col. 9 l. 21)
With respect to claim 5, Bendel, Wong, NPL-IPO, Van Erlach, and Kasper teach the limitations of claim 4.
Moreover, Kasper teaches:
wherein the cryptocurrency protocol specifies that holders of the second electronic type of token or holders of the third type of electronic token are permitted to vote. (Col. 13 l. 44-Col. 14 l. 47)

Claims 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, in view of Bendel, “NPL-IPO” and Van Erlach, and further in view of Moore (US Patent No. 2015/0193837)
With respect to claim 6, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 2.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
 wherein the cryptocurrency protocol specifies a reward for voting, and wherein the first computer node is programmed to:
identifying at least one physical computer node that has voted within a predefined time period; and
providing the reward to the at least one physical computer node.
However, Moore teaches:
wherein the cryptocurrency protocol specifies a reward for voting, ([0062]-[0065])
and wherein the first computer node is programmed to: 
identifying at least one physical computer node that has voted within a predefined time period; ([0062]-[0065])
providing the reward to the at least one physical computer node. ([0062]-[0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting reward system of Moore into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to reward users for voting. (Moore: Abstract, [0016], [0018])
With respect to claim 7, Bendel, Wong, NPL-IPO and Van Erlach teach the limitations of claim 2.
Bendel, Wong, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies a penalty for not voting, 
identifying at least one physical computer node that has not voted within a predefined time period; 
imposing the penalty on the at least one physical computer node.
However, Moore teaches:
wherein the cryptocurrency protocol specifies a penalty for not voting, ([0062]-[0065])
identifying at least one physical computer node that has not voted within a predefined time period; ([0062]-[0065])
imposing the penalty on the at least one physical computer node. ([0062]-[0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting reward system of Moore into the cryptocurrency system of Bendel, Wong, NPL-IPO and Van Erlach in order to penalize users for not voting. (Moore: Abstract, [0016], [0018])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685     

/STEVEN S KIM/Primary Examiner, Art Unit 3685